PER CURIAM.
Upon remand for resentencing after this court reversed appellant’s initial sentence for failure of the trial court to give written reasons for departure, Clement v. State, 468 So.2d 467 (Fla. 4th DCA 1985), a sentence constituting a one-cell departure was imposed and is here appealed.
Because we find that none of the reasons given for departure meet the criteria of “clear and convincing,” we again reverse and remand with instructions that appellant be sentenced within the guidelines.
REVERSED and REMANDED with INSTRUCTIONS.
HERSEY, C.J., ANSTEAD and GLICKSTEIN, JJ., concur.